                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :     Chapter 11
                                                             :
                                                   1
WASHINGTON MUTUAL, INC., et al.,                             :     Case No. 08-12229 (MFW)
                                                             :
                                                             :
                  Reorganized Debtors.                       :
                                                             :    Re: D.I. 12715-16, 12718-20, 12727-28
------------------------------------------------------------ x

        CERTIFICATION OF COUNSEL REGARDING ORDERS GRANTING (I)
    EMERGENCY MOTION TO REOPEN THE CHAPTER 11 CASE AND (II) MOTION
      TO ENFORCE EXCULPATION, INJUNCTION, RELEASE, AND DISCHARGE
                   PROVISIONS AND IMPOSE SANCTIONS

         The undersigned hereby certifies as follows:

         1.        We are co-counsel for the WMI Liquidating Trust (the “Trust”), as successor to

Washington Mutual, Inc. and WMI Investment Corp.

         2.        On June 4, 2021, the Trust filed the Emergency Motion of WMI Liquidating Trust

to Reopen the Chapter 11 Case of Washington Mutual, Inc. for the Limited Purpose of (I)

Enforcing the Exculpation, Injunction, Release and Discharge Provisions of the Debtors’ Joint

Chapter 11 Plan and Confirmation Order and (II) Imposing Sanctions [D.I. 12715] (the “Motion

to Reopen”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

         3.        Attached as Exhibit A to the Motion was a proposed form of order granting the

relief requested in the Motion to Reopen.

         4.        Attached as Exhibit B to the Motion to Reopen was the Motion of WMI Liquidating

Trust to (I) Enforce the Exculpation, Injunction, Release, and Discharge Provisions of the



1
   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, were: (i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The
Reorganized Debtors had a former address of 1201 Third Avenue, Suite 3000, Seattle, Washington 98101.



RLF1 25537797v.1
Debtors’ Joint Chapter 11 Plan and Confirmation Order and (II) Impose Sanctions (the “Motion

to Enforce,” and with the Motion to Reopen, the “Motions”).

         5.        Attached as Exhibit 1 to the Motion to Enforce was a proposed form of order

granting the relief requested in the Motion to Enforce.

         6.        Pursuant to the Order Shortening the Notice and Objection Periods for (I) the

Motion to Reopen the Bankruptcy Case and (II) the Motion to Enforce [D.I. 12719] entered on

June 7, 2021, the Court scheduled hearing on the Motions for June 10, 2021, and permitted

objections to be filed before the hearing or raised with the Court at the hearing. The hearing on

the Motions later was scheduled for June 11, 2021.

         7.        Alice Griffin (“Griffin”) filed an objection and a supplemental objection to the

Motions [D.I. 12718 and 12725] (together, the “Objection”).

         8.        The Trust filed its reply [D.I. 12727] in support of the Motions on June 10, 2021.

         9.        At the June 11, 2021 hearing, the Court heard argument on the Motions, overruled

the Objection and granted the relief requested in the Motions.

         10.       Prior to and after the June 11 hearing, the Trust received informal comments from

the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”) on the

form of proposed order granting the Motion to Reopen.

         11.       After the June 11 hearing, the Trust and Griffin engaged in discussions regarding,

among other things, the potential resolution of relief sought by the Trust under the Motion to

Enforce, including the award of monetary sanctions against Griffin.

         12.       On June 23, 2021, the Trust and Griffin executed a Settlement and General Release

Agreement (the “Agreement”). As set forth more fully in the Agreement, among other things,

Griffin agreed to: (i) waive and release any further appeal in connection with the Underwriter


                                                    2
RLF1 25537797v.1
Objection (as defined in the Agreement) (Agreement, ¶ 4); (ii) waive and release any appeal from

the Court’s orders granting the Motions (Agreement, ¶ 5); (iii) refrain from and not take any action

that would be inconsistent with the terms of the Agreement or impede or frustrate the dissolution

of the Trust (id.); and (iv) provide a general release in favor of the Trust. (Agreement, ¶ 7).

         13.       The Trust and Griffin also resolved the Trust’s request for monetary sanctions

against Griffin under the Motion to Enforce. As set forth more fully in the Agreement, Griffin: (i)

agreed to pay the Trust $1,000 after the Court’s entry of order on the Motion to Enforce; and (ii)

agreed that the Trust would be entitled to a greater amount if Griffin violates any term of the

Agreement or the Court’s orders on the Motion. (Agreement, ¶ 6).

         14.       The Trust and Griffin also agreed (Agreement, ¶ 3) that the Agreement would be

an exhibit to the order granting the Motion to Enforce, and entered as an order of the Court.

         15.       Attached hereto as Exhibit 1 is a revised form of order granting the Motion to

Reopen (the “Reopen Order”). The Reopen Order incorporates comments that the Trust received

from the U.S Trustee. The Reopen Order was shared with Griffin and the U.S Trustee, and neither

objected to the Court’s entry of the Reopen Order.

         16.       Attached hereto as Exhibit 2 is a revised form of order granting the Motion to

Enforce (the “Enforce Order”). The Agreement is attached as Exhibit A to the Enforce Order.

The Enforce Order was revised in light of the Agreement. The Enforce Order was shared with the

U.S Trustee, who did not object to entry of the Enforce Order. The Enforce Order also was shared

with Griffin. While Griffin filed the Objection and disagrees with the Court’s ruling on the

Motions, Griffin does not object to the Court’s entry of the Enforce Order.

         17.       Attached hereto as Exhibit 3 is a comparison of the Reopen Order against the form

of proposed order filed with the Motion to Reopen.


                                                   3
RLF1 25537797v.1
         18.       Attached hereto as Exhibit 4 is a comparison of the Enforce Order against the form

of proposed order filed with the Motion to Enforce.

         WHEREFORE, the Trust respectfully requests that each of the Reopen Order and the

Enforce Order be entered at the earliest convenience of the Court.



Dated: June 24, 2021
       Wilmington, Delaware

                                                  /s/ Marcos A. Ramos
                                                  RICHARDS, LAYTON & FINGER, P.A.
                                                  Marcos A. Ramos (No. 4450)
                                                  Cory D. Kandestin (No. 5025)
                                                  Travis J. Cuomo (No. 6501)
                                                  One Rodney Square
                                                  920 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 651-7700
                                                  Facsimile: (302) 651-7701

                                                            -and-

                                                  PROSKAUER ROSE LLP
                                                  Brian S. Rosen
                                                  Eleven Times Square
                                                  New York, NY 10036
                                                  Telephone: (212) 969-3000
                                                  Facsimile: (212) 969-2900




                                                   4
RLF1 25537797v.1
